Title: From Thomas Jefferson to Jonathan Nesbitt, 11 March 1789
From: Jefferson, Thomas
To: Nesbitt, Jonathan



Sir
Paris Mar. 11. 1789.

I did not expect you so soon to-day, or I should have come in in time to have the pleasure of seeing you.
The safe-conduct which I asked and obtained of Monsieur de Villedeuil was for you as a Courier, bringing dispatches to me from our Secretary for foreign affairs. The answers to these dispatches being now ready I cannot ask a continuance of that safe conduct. But so far as my consent to your longer stay may be considered as material, I give it freely: as I would rather find another courier to carry back my dispatches in answer, than stand in the way of any arrangement which may be useful to yourself and your creditors. Of this the present letter may serve as evidence. I have the honor to be with great attachment Sir Your most obedient & most humble servant,

Th: Jefferson

